SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

91
KA 11-02519
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

ANTHONY THOMAS, ALSO KNOWN AS ZAK,
DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (SHERRY A. CHASE OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (DAVID A. HERATY OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (M.
William Boller, A.J.), rendered December 22, 2010. The judgment
convicted defendant, upon his plea of guilty, of manslaughter in the
first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same Memorandum as in People v Thomas ([appeal No. 2] ___ AD3d
___ [Feb. 7, 2014]).




Entered:   February 7, 2014                        Frances E. Cafarell
                                                   Clerk of the Court